Title: [Saturday June the 3d 1775.]
From: Adams, John
To: 


      Saturday June the 3d 1775. Congress however ordered the Letter to lie under on the Table for farther Consideration. On Saturday June the 3d 1775. The Letter from the Convention of the Massachusetts Bay dated the 16th. of May, being again read, the Subject was again discussed, and then Resolved That a Committee of five Persons be chosen, to consider the same and report what in their Opinion is the proper Advice to be given to that Convention. The following Persons were chosen by ballot, to compose that Committee, viz. Mr. J. Rutledge, Mr. Johnson, Mr. Jay, Mr. Wilson and Mr. Lee. These Gentlemen had several Conferences with the Delegates from our State, in the course of which I suppose the hint was suggested that they adopted in their report.
     